COLLINS, J.
Writ of quo warranto, issued upon the relation of the attorney general, against the village of Reads, and several persons alleged to be acting as village trustees, to obtain a decree declaring and adjudging that said village has ceased to exist, and, as a consequence, that there are no trustees thereof. The question involved was attempted to be presented in Trautmann v. McLeod, 74 Minn. 110, 76 N. W. 964, and is referred to in the third subdivision of the opinion.
The original charter of the village of Reads is Sp. Laws 1868, c. 34. Slight amendments, of no consequence here, were made at different legislative sessions thereafter. Later, an act to amend the charter was passed (Sp. Laws 1891, c. 51), the first section of which provided that the 1868 statute incorporating the village, and *70the several acts amendatory thereof, should be amended “so as to read as follows.” Then followed a full and complete village charter, somewhat different in form, but not materially differing from the one then existing. All acts or parts of acts inconsistent with its provisions were expressly repealed, but all ordinances, resolutions, and by-laws of the village then in existence were continued in force. The boundaries of the village were extended, and a change was made as to the day on which the village election was to be held, but there were no noticeable departures from the 1868 act. It is evident that this charter was designed to and did wholly supersede the original act of incorporation as amended.
By Laws 1895, c. 390, the act of 1891 was repealed in express terms, the only reservation being that the repealing statute was not to take effect until February 6, 1896, two days after the day fixed for the next ensuing village election; so that corporate entity and corporate powers were continued until the expiration of the year for which village officers had already been elected. The charter as it stood in 1891 was, by implication, repealed by the legislation of that year, and the repeal in 1895 of this legislative act did not revive such charter. G-. S. 1894, § 258. The village of Beads ceased to exist February 6, 1895.
Let judgment be entered in conformity with this opinion.